       Case 2:20-cv-00356-SMJ     ECF No. 18     filed 12/14/20   PageID.138 Page 1 of 8



                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
1                                                                    EASTERN DISTRICT OF WASHINGTON




2
                                                                      Dec 14, 2020
                                                                          SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     AARON JOSEPH CUNNINGHAM,                    No. 2:20-cv-0356-SMJ
5
                               Plaintiff,
6                                                ORDER DENYING MOTION OF
                  v.                             ARGUMENT AND DISMISSING
7                                                ACTION
     SPOKANE COUNTY JAIL
8    ADMINISTRATION and SPOKANE
     COUNTY JAIL OFFICIALS,
9
                               Defendants.
10

11         By Order filed October 28, 2020, the Court directed Plaintiff Aaron Joseph

12   Cunningham, a pro se pretrial detainee currently housed at Spokane County

13   Detention Services, to show cause why the Court should grant his application to

14   proceed in forma pauperis. ECF No. 9 at 4. In the alternative, Plaintiff could have

15   paid the $400.00 filing fee. Id. He did neither.

16         According to court records, Plaintiff has brought at least three other cases

17   that a court dismissed as frivolous or malicious or for failure to state a claim upon

18   which relief may be granted. Id. at 2. See Cunningham v. Mrphy, [sic] et al., 2:04-

19   cv-00238-FVS, ECF No. 5 (November 29, 2004) (dismissed without prejudice for

20   failure to state a claim upon which relief may be granted); Cunningham v. Spokane


     ORDER DENYING MOTION OF ARGUMENT AND DISMISSING
     ACTION – 1
       Case 2:20-cv-00356-SMJ      ECF No. 18     filed 12/14/20   PageID.139 Page 2 of 8




1    County Jail et al., 2:19-cv-00301-SMJ, ECF No. 24 (February 3, 2020) (dismissed

2    with prejudice for failure to state a claim upon which relief may be granted); and

3    Cunningham v. Unknown Named Agent 1 et al., 2:19-cv-00318-SMJ, ECF No. 15

4    (January 30, 2020) (dismissed with prejudice for failure to state a claim upon which

5    relief may be granted). Consequently, Plaintiff is precluded from proceeding in this

6    action without prepayment of the filing fee under 28 U.S.C. § 1915(g), unless he

7    can demonstrate that he was “under imminent danger of serious physical injury” at

8    the time he filed his complaint. Id. at 2.

9                                MOTION OF ARGUMENT

10         On October 30, 2020, Plaintiff filed a 21-page “Motion of Argument,” ECF

11   No. 10, in which he recites various constitutional provisions, cites numerous cases,

12   and presents arguments concerning pretrial detention. Plaintiff asserts that

13   “[i]nnocent citizens are being arrested, detained, and locked in jails and [e]nslaved

14   to the rules and regulations of these penal institutions designed to punish duly

15   convicted criminals.” Id. at 2. To the extent Plaintiff is asserting that the present

16   conditions of his confinement violate due process, he has presented no factual

17   allegations supporting a viable Fourteen Amendment claim. See Gordon v. Cnty. of

18   Orange, 888 F.3d 1118, 1125 (9th Cir. 2018).

19         Plaintiff does not identify the relief he is seeking in this motion. The Court

20   has considered Plaintiff’s previously filed “Argument,” ECF No. 6, as well as his


     ORDER DENYING MOTION OF ARGUMENT AND DISMISSING
     ACTION – 2
       Case 2:20-cv-00356-SMJ      ECF No. 18    filed 12/14/20   PageID.140 Page 3 of 8




1    additional supplemental materials, ECF No. 8, in the Order to Show Cause, ECF

2    No. 9 at 3-4. Because Plaintiff has failed to assert any requested relief or his

3    entitlement thereto, the Court denies his “Motion of Argument,” ECF No. 10.

4             RESPONSE TO ORDER TO SHOW CAUSE AND APPEAL

5          On November 9, 2020, Plaintiff filed a single-page Response, ECF No. 11,

6    to the Order to Show Cause, ECF No. 9, as well as a construed Notice of

7    Interlocutory Appeal, ECF No. 13. Plaintiff asserts that he is indigent and cannot

8    afford the filing fee because any money he receives is applied to his child support

9    obligations. ECF No. 11. He does not assert that he was “under imminent danger of

10   serious physical injury” as required by 28 U.S.C. § 1915(g). Nor does he challenge

11   the Court’s finding that he has brought at least three other cases that were dismissed

12   as frivolous or malicious or for failure to state a claim.

13         Instead, Plaintiff attached a letter indicating he wished to appeal two of the

14   cases the Court relied on to calculate the “strikes” under 28 U.S.C. § 1915(g), case

15   numbers 2:19-cv-00301-SMJ and 2:19-cv-00318-SMJ, ECF No. 13-2 at 1. He also

16   asked to appeal the Order to Show Cause in this case. Id. The letter was construed

17   as a Notice of Appeal and filed separately in each of these cases, and as a Notice of

18   Interlocutory Appeal in this case, ECF No. 13.

19         The Court notes that on November 10, 2020, briefing was suspended in case

20   number 2:19-cv-00301-SMJ, and Plaintiff was granted twenty-one days to either


     ORDER DENYING MOTION OF ARGUMENT AND DISMISSING
     ACTION – 3
       Case 2:20-cv-00356-SMJ      ECF No. 18    filed 12/14/20   PageID.141 Page 4 of 8




1    voluntarily dismiss that appeal or to show cause why it should not be dismissed for

2    lack of jurisdiction, ECF No. 30 at 1-2. On December 9, 2020, the Ninth Circuit

3    Court of Appeals dismissed the appeal in case number 2:19-cv-00318-SMJ for lack

4    of jurisdiction and denied all pending motions. ECF No. 28. See 28 U.S.C. §

5    2107(b); United States v. Sadler, 480 F.3d 932, 937 (9th Cir. 2007) (requirement of

6    timely notice of appeal is jurisdictional); see also Fed. R. App. P. 26(b)(1) (court of

7    appeal may not extend time to file a notice of appeal except as authorized in Fed.

8    R. App. P. 4).

9          In his letter/Interlocutory Notice of Appeal in this case, Plaintiff contends

10   that he was never notified that his civil suits had been dismissed for failure to state

11   a claim, and he accuses either this Court or the Spokane County Jail of hindering

12   his access to the courts. ECF No. 13-2 at 1. He asserts that he has been “working on

13   these cases for years and would not make a simple mistake.” Id. Any accusation

14   that legal mail sent to a prisoner was not delivered is concerning. Nevertheless,

15   Plaintiff has presented no facts showing he dutifully prosecuted his prior litigation.

16         The Court takes judicial notice of the fact that in 2019, Plaintiff filed nine

17   civil rights cases in this district. In five of those cases, documents from the Court

18   were returned as undeliverable both before and after the Court dismissed the actions

19   in June and July 2019 for failure to comply with the filing fee and in forma pauperis

20   requirements of 28 U.S.C. §§ 1914(a) and 1915(a). See Cunningham v. Doe et al.,


     ORDER DENYING MOTION OF ARGUMENT AND DISMISSING
     ACTION – 4
       Case 2:20-cv-00356-SMJ     ECF No. 18    filed 12/14/20   PageID.142 Page 5 of 8




1    2:19-cv-00028-SMJ; Cunningham v. Naphcare Medical et al., 2:19-cv-00029-SMJ;

2    Cunningham v. Walla Walla State Penitentiary, et al., 2:19-cv-00047-SMJ;

3    Cunningham v. Sheriff Superintendant of Jail (Spokane) et al., 2:19-cv-00050-SMJ;

4    and Cunningham v. Washington State et al., 2:19-cv-00072-SMJ.

5          In September and October 2019, Plaintiff filed four additional cases while

6    incarcerated at Spokane County Detention Services. He filed Motions to

7    Voluntarily Dismiss two of them, and they were dismissed on January 8, 2020 and

8    February 3, 2020, respectively. See Cunningham v. Walla Walla State Penitentiary

9    et al., 2:19-cv-00319-SMJ and Cunningham v. Department of Corrections et al.,

10   2:19-cv-00360-SMJ. Copies of the dismissal orders were mailed to Plaintiff at

11   Spokane County Detention Services and were not returned as undeliverable.

12   Plaintiff makes no assertion that he failed to receive these dismissal orders.

13         During that same period, the Court issued the orders denying pending

14   motions and dismissing case numbers 2:19-cv-00301-SMJ and 2:19-cv-00318-SMJ

15   for failure to state a claim upon which relief may be granted. Like the voluntary

16   dismissal orders, neither of these dismissal orders was returned as undeliverable.

17         The Court had advised Plaintiff that if he chose to amend and the Court found

18   his amended complaint was frivolous, malicious, or failed to state a claim, the

19   amended complaint would be dismissed under 28 U.S.C. §§ 1915(e)(2) and

20   1915A(b)(1) and would count as a “strike” under 28 U.S.C. § 1915(g). See Order


     ORDER DENYING MOTION OF ARGUMENT AND DISMISSING
     ACTION – 5
          Case 2:20-cv-00356-SMJ   ECF No. 18    filed 12/14/20   PageID.143 Page 6 of 8




1    Denying Construed Motion for Summary Judgment and Directing Plaintiff to

2    Amend or Voluntarily Dismiss Complaint, 2:19-cv-00301-SMJ, ECF No. 17 at 18;

3    Order Directing Plaintiff to Amend or Voluntarily Dismiss Complaint, 2:19-cv-

4    00318-SMJ, ECF No. 9 at 7. After filing his First Amended Complaints in both

5    actions, Plaintiff filed additional motions in December 2019 and January 2020. Yet,

6    from that time until November 2020, a period of more than ten months, there is no

7    record of any inquiries about the status of these two cases.

8            Plaintiff did not ask the Court about the disposition of the motions he had

9    noted for hearing in either of the two cases. Nor did he inquire whether his First

10   Amended Complaints had been served or dismissed. Plaintiff neglects to state what

11   efforts he made to prosecute these cases. Consequently, the Court finds no merit in

12   Plaintiff’s asserted diligence in the pursuit of these two cases.

13           Plaintiff has appealed the Order to Show Cause in this action. This challenged

14   order is neither final nor appealable. See 28 U.S.C. § 1291; Chacon v. Babcock, 640

15   F.2d 221, 222 (9th Cir. 1981) (order is not appealable unless it disposes of all claims

16   as to all parties). Indeed, on December 9, 2020, the Ninth Circuit Court of Appeals

17   dismissed that appeal for lack of jurisdiction. See ECF No. 17. The Court now

18   resolves the in forma pauperis issue in this case.

19   //

20   //


     ORDER DENYING MOTION OF ARGUMENT AND DISMISSING
     ACTION – 6
       Case 2:20-cv-00356-SMJ      ECF No. 18    filed 12/14/20   PageID.144 Page 7 of 8




1                                        DISMISSAL

2          Despite Plaintiff’s present efforts to appeal actions dismissed for failure to

3    state a claim upon which relief may be granted in January and February 2020, he is

4    precluded from proceeding in forma pauperis in this action. “A prior dismissal on

5    a statutorily enumerated ground counts as a strike even if the dismissal is the subject

6    of an appeal.” Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015) (concluding that

7    where prisoner filed multiple other lawsuits while appeal of dismissal of third

8    complaint was pending, the prisoner was not entitled to in forma pauperis status in

9    the successive suits).

10         Without a showing that Plaintiff was “under imminent danger of serious

11   physical injury” at the time he filed his complaint, Plaintiff has lost the privilege of

12   filing this lawsuit in forma pauperis under 28 U.S.C. § 1915(g). Although granted

13   the opportunity to do so, Plaintiff did not pay the $400.00 filing fee to commence

14   this action filed on October 2, 2020, ECF No. 1. As a result, this Court dismisses

15   this action without prejudice for failure to comply with the filing fee requirements

16   of 28 U.S.C. § 1914.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.     Plaintiff’s “Motion of Argument,” ECF No. 10, is DENIED.

19         2.     This action is DISMISSED WITHOUT PREJUDICE for failure to

20                comply with the filing fee requirements of 28 U.S.C. § 1914.


     ORDER DENYING MOTION OF ARGUMENT AND DISMISSING
     ACTION – 7
      Case 2:20-cv-00356-SMJ     ECF No. 18   filed 12/14/20   PageID.145 Page 8 of 8




1          3.    The Court certifies any appeal of this dismissal would not be taken in

2                good faith.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

4    enter judgment, provide copies to pro se Plaintiff at his last known address, and

5    CLOSE the file.

6          DATED this 14th day of December 2020.

7
                       _________________________
8                      SALVADOR MENDOZA, JR.
                       United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20


     ORDER DENYING MOTION OF ARGUMENT AND DISMISSING
     ACTION – 8
